OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                  PRESORTED                T !=."=: T
                ©FFHC8AL BUSINE$ST
                                                                        ^* && '   *j. Egg j(-wj-jg";""'-&'|f
                STATE OF TEXAS ?";                                      2 ?&_' sgaggsmsssax/B
                                                                                  '••EaEafiassy PITNEV BOWES

                PENALTY FOR *' ' **,                                    02 1R
                                                                                                                §S
 1/20/2015      PRflVATeUSE"                                            0006557458                JAN21        2015

 JACKSON, JAMES EDWARDS Tr:c:t>1jSlWf6-lAA,l£D FR0M 2IFWR,-F7486^4 04
 On this day, the application for 11*07 Writ ofj^eas Corpus has been received
 and presented to the Court.             ^;       y^
                                              ~S~                                        Abel Acosta, Clerk
                               JAME.S^DWARDS JACKSON
                               20002 CHERRY OAKS LANE
                                   MBLE, TX 77346
                                                                                                 UT.F            \




.AMRS3B      7734S.
                               ,i||i||lii(i,u,||l(ij|t|ln.i.ili,|ii,|.n.n1||,t,,l|.ln|I.i,